PER CURIAM.
This is an appeal from an order granting final summary judgment in favor of Appellee, Western Homes LLC, in a foreclosure action. Based on Western Homes LLC's concession of error, we reverse the summary judgment and remand for further proceedings. See Deutsche Bank Tr. Co. Americas v. Beauvais, 188 So.3d 938 (Fla. 3d DCA 2016), review denied sub nom. Aqua Master Ass'n, Inc., etc. v. Deutsche Bank Nat'l Tr. Co. Americas, etc., SC16-732, --- So.3d ----, 2018 WL 1136530 (Fla. Mar. 2, 2018).
Reversed and remanded.